DETAILED ACTION
The application final filed on January 25, 2019 is accepted.
Claims 1 – 21 are being considered on the merits.
Claim 2 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on January 25, 2019 are accepted.
Specification
The specification on January 25, 2019 is accepted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because claim 11 is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim 11 is being described as “computer product program” which is software per se.
Claims 12 – 21 are rejected under 35 U.S.C. 101 because claim 12 - 21 are directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim 12 - 21 is being described as “software encryption layer” which is software per se. Even though the software layer encrypts and stores 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  3, 7, 9 - 14, 18, and 20 - 21  are rejected under 35 U.S.C. 103 as being unpatentable over US 20160373421 A1 to Panchapakesan et al., (hereafter, "Panch") in view of US 9703981 B1 to Marion in further view of US 20040049515 A1 to Haff et al., (hereafter, “Haff”).
Regarding claim 1, Panch teaches a method of encrypting files and storing the encrypted files in a storage file system, the method comprising: configuring a software encryption layer to be located between a caller application and the storage file system; [Panch, para. 61 discloses the virtual content repository application obtains a request to store a file in a virtual content repository associated with a particular user and an enterprise user account. The virtual content repository application can store metadata associated with the file in an entry in the virtual content repository data. Metadata can include, for example, a filename associated with the file, access permissions, an encryption key associated with the file, or any other data or parameters associated with the file. The virtual content repository application can identify one or more content repositories associated with the enterprise user account in which the file is to be stored. The virtual content repository application generates a storage plan associated with the file, where the storage plan identifies one or more content repositories in which the file or portions thereof can be stored by the file management application.]
exposing unencrypted file names and file content by the software encryption layer to the caller application; [Panch, para. 49 discloses a user can select a particular file within the directory structure to initiate download of the file from the virtual content repository. In response, the file management application can generate a request to download the file from the virtual content repository that is transmitted to the virtual content repository application. In response to receiving such a request, the virtual content repository application can identify an entry corresponding to the file and identify a storage plan associated with the entry. The virtual content repository application can provide the storage plan, or an identification of one or more content repositories external to the enterprise computing environment in which the file is stored.]
encrypting and storing by the software encryption layer file names, file modification and creation timestamps, and file contents obtained from the caller application; and, [Panch, para. 21 discloses the virtual content repository application can access a content repository of the user in a content repository computing environment using the authentication credential in order to access files, assess storage levels, storage quotas, or obtain a directory or listing of files stored within the content repository. Para. 46 discloses the virtual content repository application can generate multiple encryption keys corresponding to a file on behalf of the file management application. The multiple encryption keys can be used to encrypt different portions of the file that can be stored in multiple content repositories by the file management application. Para. 96 discloses a file including all files on a device (e.g., an entire device file directory) is encrypted using the techniques disclosed herein. As a result of the encryption operation, the number of files on a device, the file names, file modification dates, file permission and/or any other information associated with the files on the device are secured.]but Panch does not teach authenticating by the software encryption layer file names, file modification and creation timestamps, and file contents obtained from the caller application; and controlling file access by the software encryption layer by allocating different encryption keys to at least one of different groups of files or different portions of file contents, wherein the controlling comprises using a master encryption key to derive subordinate encryption keys, and sharing and distributing the subordinate encryption keys to allow selective access to predetermined subsets of files, or portions of file contents of the storage file system.
However, Marion does teach controlling file access by the software encryption layer by allocating different encryption keys to at least one of different groups of files or different portions of file contents, wherein the controlling comprises using a master encryption key to derive subordinate encryption keys, and sharing and distributing the subordinate encryption keys to allow selective access to predetermined subsets of files, or portions of file contents of the storage file system. [Marion, col. 4 lines 19 - 25 discloses data blocks are encrypted using an encryption key derived from a master key, a master key, and/or any other type of key. In one example, each data block is encrypted using a same encryption key derived from a master key. A master key may include a master key associated with a file, a set of files, directory, an application, a mobile device user, and/or the mobile device. Col. 3 lines 66 – 67; col. 4 lines 1 – 7 discloses a file is divided into a plurality of data blocks. In various embodiments, a file is divided into data blocks of equal size. For example, a file may be divided into four kilobyte blocks and/or blocks of another size. The size of the data blocks may be determined based on storage system characteristics/requirements (e.g., file system block size, flash storage block size, etc.), mobile device characteristics, and/or any other information.], Panch in view of Marion does not teach authenticating by the software encryption layer file names, file modification and creation timestamps, and file contents obtained from the caller application.
However, Haff does teach authenticating by the software encryption layer file names, file modification and creation timestamps, and file contents obtained from the caller application. [Haff, para. 32 discloses a confirmation request source code segment that generates a request by a device for a confirmation receipt from a third party authenticator authenticating the attributes of a file. Para. 117 discloses the attributes may include (1) a file list that delineates the names of files actually found to be present in a received packet, whether containing encrypted or unencrypted files, (2) the size of the files received, (3) the identity of the sending PC (point of origin) as received with the file packet, (4) the identity of the recipient PC, (5) the date of packet receipt, (6) the time of packet receipt, and (7) the electronic fingerprint (hash) of the transmitted files.] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective date to combine Marion’s system and Haff’s system into Panch’s system, with a motivation to ensure that cipher text for each encrypted data block is unique, may prevent against reordering the encrypted data blocks, and/or prevent against certain threat vectors [Marion, col. 4 lines 32 – 35] and to process a unique digital characterization of the file attributes, assuring at least in part tampering and modification detection. [Haff, para. 33]

As per claim 3, modified Panch teaches the method according to claim 1, wherein the controlling comprises deriving a dedicated set of encryption keys for each directory of the storage file system. [Panch, para. 46 discloses the virtual content repository application can generate multiple encryption keys corresponding to a file on behalf of the file management application. The multiple encryption keys can be used to encrypt different portions of the file that can be stored in multiple content repositories by the file management application]

Regarding claim 7, modified Panch teaches the method according to claim 1, but Panch does not teach further comprising performing the encrypting by using a symmetric encryption scheme.
However, Marion does teach further comprising performing the encrypting by using a symmetric encryption scheme. [Marion, col. 4 lines 9 – 15 discloses each data block may be encrypted using various encryption approaches including, for example, American Encryption Standard (AES), American Encryption Standard Cipher Block Chaining (AES-CBC) cipher algorithm, American Encryption Standard Galois/Counter Mode (AES-GCM), and/or any other encryption technique. (Examiner notes that AES uses a symmetric-key algorithm)]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Marion’s system with Panch’s system, with a motivation to individually encrypt each data block and encrypt the data blocks in first and generated authentication value for the data blocks afterward. [Marion, col. 4 lines 8 – 9; col. 5 lines 13 - 14] 

Regarding claim 9, modified Panch teaches the method according to claim 1, but Panch does not teach wherein the encrypting comprises splitting the file content into blocks and encrypting each block separately, and wherein the controlling comprises calculating a block authentication tag for each block independently and storing the block authentication tag at a predetermined location of the file.
However, Marion does teach wherein the encrypting comprises splitting the file content into blocks and encrypting each block separately, and [Marion, col. 3 lines 66 – 67; col. 4 lines 1 – 7 discloses a file is divided into data blocks of equal size. For example, a file may be divided into four kilobyte blocks and/or blocks of another size. The size of the data blocks may be determined based on storage system characteristics/requirements (e.g., file system block size, flash storage block size, etc.), mobile device characteristics, and/or any other information. Col. 4 lines 19 - 25 discloses each data block is individually encrypted. Each data block may be encrypted using various encryption approaches including, for example, American Encryption Standard (AES), American Encryption Standard Cipher Block Chaining (AES-CBC) cipher algorithm, American Encryption Standard Galois/Counter Mode (AES-GCM), and/or any other encryption technique.]
wherein the controlling comprises calculating a block authentication tag for each block independently and storing the block authentication tag at a predetermined location of the file. [Marion, col. 4 lines 36 - 40 discloses authentication value is generated for each encrypted data block. An authentication value is generated based on the cipher text included in an encrypted block, the plaintext of the encrypted block, and/or other information associated with the encrypted data block. Col. 7 lines 8 – 9 discloses an aggregate authentication value is generated and stored in the header block.]
	Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Marion’s system with Panch’s system, with a motivation to verify the integrity of the file by reading an aggregate authentication value, authentication values, and/or other data from the header block. [Marion, col. 7 lines 8 – 9]

Regarding claim 10, modified Panch teaches the method according to claim 9, but Panch does not teach wherein the controlling further comprises calculating an additional authentication tag over all block authentication tags, the file name and file header authentication tags, to ensure integrity of the file contents, file name and file creation and modification times.
However, Marion does teach wherein the controlling further comprises calculating an additional authentication tag over all block authentication tags, the file name and file header authentication tags, to ensure integrity of the file contents, file name and file creation and modification times. [Marion, col. 7 lines 8 – 15 discloses an aggregate authentication value is generated and stored in the header block. An aggregate authentication value may be generated based on the authentication values, initialization vectors, and/or other information included in the header block. An aggregate authentication value may also be generated based on any other information associated with and/or derived from the encrypted data blocks. Col. 7 lines 25 – 29 discloses by storing the header block information in plain text, the integrity of file can be verified by reading an aggregate authentication value, authentication values, and/or other data from the header block. Col. 20 lines 61 – 67 discloses a file including all files on a device (e.g., an entire device file directory) is encrypted using the techniques disclosed herein. As a result of the encryption operation, the number of files on a device, the file names, file modification dates, file permission and/or any other information associated with the files on the device are secured.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Marion’s system with Panch’s system, with a motivation to verify the integrity of a file (at a time after generation of the aggregate authentication value), authentication values for each of the encrypted data blocks in a file are generated. A reference aggregate authentication value is determined based on the generated authentication values, the set of initialization vectors, and/or other information. The reference aggregate authentication value is compared to the aggregate authentication value stored in the header block. This is to determine if the file has been altered or not. [Marion, col. 8 lines 24 – 44]

Regarding claim 11, Panch teaches a computer program product comprising code means for execution on a computer system, which when executed by a computer, cause the computer to perform method steps of encrypting files and storing the encrypted files in a storage file system, [Panch, para. 73 discloses one or more or more of the components described herein that include software or program instructions can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processor in a computer system or other system. The computer-readable medium can contain, store, and/or maintain the software or program instructions for use by or in connection with the instruction execution system] 
the method comprising the steps of: - configuring a software encryption layer to be located between a caller application and the storage file system; [Panch, para. 61 discloses the virtual content repository application obtains a request to store a file in a virtual content repository associated with a particular user and an enterprise user account. The virtual content repository application can store metadata associated with the file in an entry in the virtual content repository data. Metadata can include, for example, a filename associated with the file, access permissions, an encryption key associated with the file, or any other data or parameters associated with the file. The virtual content repository application can identify one or more content repositories associated with the enterprise user account in which the file is to be stored. The virtual content repository application generates a storage plan associated with the file, where the storage plan identifies one or more content repositories in which the file or portions thereof can be stored by the file management application.]
exposing unencrypted file names and file content by the software encryption layer to the caller application; [Panch, para. 49 discloses a user can select a particular file within the directory structure to initiate download of the file from the virtual content repository. In response, the file management application can generate a request to download the file from the virtual content repository that is transmitted to the virtual content repository application. In response to receiving such a request, the virtual content repository application can identify an entry corresponding to the file and identify a storage plan associated with the entry. The virtual content repository application can provide the storage plan, or an identification of one or more content repositories external to the enterprise computing environment in which the file is stored.]
encrypting and storing by the software encryption layer file names, file modification and creation timestamps, and file contents obtained from the caller application; and [Panch, para. 21 discloses the virtual content repository application can access a content repository of the user in a content repository computing environment using the authentication credential in order to access files, assess storage levels, storage quotas, or obtain a directory or listing of files stored within the content repository. Para. 46 discloses the virtual content repository application can generate multiple encryption keys corresponding to a file on behalf of the file management application. The multiple encryption keys can be used to encrypt different portions of the file that can be stored in multiple content repositories by the file management application. Para. 96 discloses a file including all files on a device (e.g., an entire device file directory) is encrypted using the techniques disclosed herein. As a result of the encryption operation, the number of files on a device, the file names, file modification dates, file permission and/or any other information associated with the files on the device are secured.], but Panch does not teach authenticating by the software encryption layer file names, file modification and creation timestamps, and file contents obtained from the caller application; and controlling file access by the software encryption layer by allocating different encryption keys to at least one of different groups of files or different portions of file contents, wherein the controlling comprises using a master encryption key to derive subordinate encryption keys, and sharing and distributing the subordinate encryption keys to allow selective access to predetermined subsets of files, or portions of file contents of the storage file system.
However, Marion does teach controlling file access by the software encryption layer by allocating different encryption keys to at least one of different groups of files or different portions of file contents, wherein the controlling comprises using a master encryption key to derive subordinate encryption keys, and sharing and distributing the subordinate encryption keys to allow selective access to predetermined subsets of files, or portions of file contents of the storage file system. [Marion, col. 4 lines 19 - 25 discloses data blocks are encrypted using an encryption key derived from a master key, a master key, and/or any other type of key. In one example, each data block is encrypted using a same encryption key derived from a master key. A master key may include a master key associated with a file, a set of files, directory, an application, a mobile device user, and/or the mobile device. Col. 3 lines 66 – 67; col. 4 lines 1 – 7 discloses a file is divided into a plurality of data blocks. In various embodiments, a file is divided into data blocks of equal size. For example, a file may be divided into four kilobyte blocks and/or blocks of another size. The size of the data blocks may be determined based on storage system characteristics/requirements (e.g., file system block size, flash storage block size, etc.), mobile device characteristics, and/or any other information.], Panch in view of Marion does not teach authenticating by the software encryption layer file names, file modification and creation timestamps, and file contents obtained from the caller application.
However, Haff does teach authenticating by the software encryption layer file names, file modification and creation timestamps, and file contents obtained from the caller application. [Haff, para. 32 discloses a confirmation request source code segment that generates a request by a device for a confirmation receipt from a third party authenticator authenticating the attributes of a file. Para. 117 discloses the attributes may include (1) a file list that delineates the names of files actually found to be present in a received packet, whether containing encrypted or unencrypted files, (2) the size of the files received, (3) the identity of the sending PC (point of origin) as received with the file packet, (4) the identity of the recipient PC, (5) the date of packet receipt, (6) the time of packet receipt, and (7) the electronic fingerprint (hash) of the transmitted files.] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective date to combine Marion’s system and Haff’s system into Panch’s system, with a motivation to ensure that cipher text for each encrypted data block is unique, may prevent against reordering the encrypted data blocks, and/or prevent against certain threat vectors [Marion, col. 4 lines 32 – 35] and to process a unique digital characterization of the file attributes, assuring at least in part tampering and modification detection. [Haff, para. 33]

Regarding claim 12, Panch teaches a system of encrypting files and storing the encrypted files in a storage file system, the system comprising: - a software encryption layer configured to be located between a caller application and the storage file system; [Panch, para. 61 discloses the virtual content repository application obtains a request to store a file in a virtual content repository associated with a particular user and an enterprise user account. The virtual content repository application can store metadata associated with the file in an entry in the virtual content repository data. Metadata can include, for example, a filename associated with the file, access permissions, an encryption key associated with the file, or any other data or parameters associated with the file. The virtual content repository application can identify one or more content repositories associated with the enterprise user account in which the file is to be stored. The virtual content repository application generates a storage plan associated with the file, where the storage plan identifies one or more content repositories in which the file or portions thereof can be stored by the file management application.]
wherein the software encryption layer is adapted to expose unencrypted file names and file content to the caller application; [Panch, para. 49 discloses a user can select a particular file within the directory structure to initiate download of the file from the virtual content repository. In response, the file management application can generate a request to download the file from the virtual content repository that is transmitted to the virtual content repository application. In response to receiving such a request, the virtual content repository application can identify an entry corresponding to the file and identify a storage plan associated with the entry. The virtual content repository application can provide the storage plan, or an identification of one or more content repositories external to the enterprise computing environment in which the file is stored.]
wherein the software encryption layer is adapted to encrypt and store file names, file modification and creation timestamps, and file contents obtained from the caller application; and [Panch, para. 21 discloses the virtual content repository application can access a content repository of the user in a content repository computing environment using the authentication credential in order to access files, assess storage levels, storage quotas, or obtain a directory or listing of files stored within the content repository. Para. 46 discloses the virtual content repository application can generate multiple encryption keys corresponding to a file on behalf of the file management application. The multiple encryption keys can be used to encrypt different portions of the file that can be stored in multiple content repositories by the file management application. Para. 96 discloses a file including all files on a device (e.g., an entire device file directory) is encrypted using the techniques disclosed herein. As a result of the encryption operation, the number of files on a device, the file names, file modification dates, file permission and/or any other information associated with the files on the device are secured.], but Panch does not teach wherein the software encryption layer is adapted to authenticate file names, file modification and creation timestamps, and file contents obtained from the caller application; and wherein the software encryption layer is adapted to control file access by allocating different encryption keys to at least one of different groups of files or different portions of file contents, wherein the software encryption layer is adapted to control file access by using a master encryption key to derive subordinate encryption keys, and shares and distributes the subordinate encryption keys to allow selective access to predetermined subsets of files, or portions of file contents of the storage file system.
However, Marion does teach wherein the software encryption layer is adapted to control file access by allocating different encryption keys to at least one of different groups of files or different portions of file contents, wherein the software encryption layer is adapted to control file access by using a master encryption key to derive subordinate encryption keys, and shares and distributes the subordinate encryption keys to allow selective access to predetermined subsets of files, or portions of file contents of the storage file system. [Marion, col. 4 lines 19 - 25 discloses data blocks are encrypted using an encryption key derived from a master key, a master key, and/or any other type of key. In one example, each data block is encrypted using a same encryption key derived from a master key. A master key may include a master key associated with a file, a set of files, directory, an application, a mobile device user, and/or the mobile device. Col. 3 lines 66 – 67; col. 4 lines 1 – 7 discloses a file is divided into a plurality of data blocks. In various embodiments, a file is divided into data blocks of equal size. For example, a file may be divided into four kilobyte blocks and/or blocks of another size. The size of the data blocks may be determined based on storage system characteristics/requirements (e.g., file system block size, flash storage block size, etc.), mobile device characteristics, and/or any other information.] but Panch in view of Marion does not teach wherein the software encryption layer is adapted to authenticate file names, file modification and creation timestamps, and file contents obtained from the caller application
However, Haff does teach wherein the software encryption layer is adapted to authenticate file names, file modification and creation timestamps, and file contents obtained from the caller application [Haff, para. 32 discloses a confirmation request source code segment that generates a request by a device for a confirmation receipt from a third party authenticator authenticating the attributes of a file. Para. 117 discloses the attributes may include (1) a file list that delineates the names of files actually found to be present in a received packet, whether containing encrypted or unencrypted files, (2) the size of the files received, (3) the identity of the sending PC (point of origin) as received with the file packet, (4) the identity of the recipient PC, (5) the date of packet receipt, (6) the time of packet receipt, and (7) the electronic fingerprint (hash) of the transmitted files.] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective date to combine Marion’s system and Haff’s system into Panch’s system, with a motivation to ensure that cipher text for each encrypted data block is unique, may prevent against reordering the encrypted data blocks, and/or prevent against certain threat vectors [Marion, col. 4 lines 32 – 35] and to process a unique digital characterization of the file attributes, assuring at least in part tampering and modification detection. [Haff, para. 33]

As per claim 13, modified Panch teach the system according to claim 12, wherein the storage file system comprises a cloud system. [Panch, para. 31 discloses the storage provider can be a public cloud provider offering data storage to the public as a service.]

As per claim 14 modified Panch teach the system according to claim 12, wherein the software encryption layer is adapted to derive a dedicated set of encryption keys for each directory of the storage file system. [Panch, para. 46 discloses the virtual content repository application can generate multiple encryption keys corresponding to a file on behalf of the file management application. The multiple encryption keys can be used to encrypt different portions of the file that can be stored in multiple content repositories by the file management application]

Regarding claim 18, modified Panch teaches the system according to claim 12, but Panch does not teach wherein the software encryption layer is adapted to perform the encrypting by using a symmetric encryption scheme.
However, Marion does teach wherein the software encryption layer is adapted to perform the encrypting by using a symmetric encryption scheme. [Marion, col. 4 lines 9 – 15 discloses each data block may be encrypted using various encryption approaches including, for example, American Encryption Standard (AES), American Encryption Standard Cipher Block Chaining (AES-CBC) cipher algorithm, American Encryption Standard Galois/Counter Mode (AES-GCM), and/or any other encryption technique. (Examiner notes that AES uses a symmetric-key algorithm)]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Marion’s system with Panch’s system, with a motivation to individually encrypt each data block and encrypt the data blocks in first and generated authentication value for the data blocks afterward. [Marion, col. 4 lines 8 – 9; col. 5 lines 13 - 14]

Regarding claim 20, modified Panch teaches the system according to claim 12, but Panch does not teach wherein the encrypting comprises splitting the file content into blocks and encrypting each block separately, and wherein the software encryption layer is adapted to control file access by calculating a block authentication tag for each block independently and storing the block authentication tag at a predetermined location of the file.
However, Marion does teach wherein the encrypting comprises splitting the file content into blocks and encrypting each block separately, and [Marion, col. 3 lines 66 – 67; col. 4 lines 1 – 7 discloses a file is divided into data blocks of equal size. For example, a file may be divided into four kilobyte blocks and/or blocks of another size. The size of the data blocks may be determined based on storage system characteristics/requirements (e.g., file system block size, flash storage block size, etc.), mobile device characteristics, and/or any other information. Col. 4 lines 19 - 25 discloses each data block is individually encrypted. Each data block may be encrypted using various encryption approaches including, for example, American Encryption Standard (AES), American Encryption Standard Cipher Block Chaining (AES-CBC) cipher algorithm, American Encryption Standard Galois/Counter Mode (AES-GCM), and/or any other encryption technique.]
wherein the software encryption layer is adapted to control file access by calculating a block authentication tag for each block independently and storing the block authentication tag at a predetermined location of the file. [Marion, col. 4 lines 36 - 40 discloses authentication value is generated for each encrypted data block. An authentication value is generated based on the cipher text included in an encrypted block, the plaintext of the encrypted block, and/or other information associated with the encrypted data block. Col. 7 lines 8 – 9 discloses an aggregate authentication value is generated and stored in the header block.]

	Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Marion’s system with Panch’s system, with a motivation to verify the integrity of the file by reading an aggregate authentication value, authentication values, and/or other data from the header block. . [Marion, col. 7 lines 8 – 9]

Regarding claim 21, modified Panch teaches The system according to claim 20, but Panch does not teach wherein the software encryption layer is adapted to calculate an additional authentication tag over all block authentication tags, the file name and the file header authentication tags to ensure integrity of the file content, file name and file creation and modification times. 
However, Marion does teach wherein the software encryption layer is adapted to calculate an additional authentication tag over all block authentication tags, the file name and the file header authentication tags to ensure integrity of the file content, file name and file creation and modification times. [Marion, col. 7 lines 8 – 15 discloses an aggregate authentication value is generated and stored in the header block. An aggregate authentication value may be generated based on the authentication values, initialization vectors, and/or other information included in the header block. An aggregate authentication value may also be generated based on any other information associated with and/or derived from the encrypted data blocks. Col. 7 lines 25 – 29 discloses by storing the header block information in plain text, the integrity of file can be verified by reading an aggregate authentication value, authentication values, and/or other data from the header block. Col. 20 lines 61 – 67 discloses a file including all files on a device (e.g., an entire device file directory) is encrypted using the techniques disclosed herein. As a result of the encryption operation, the number of files on a device, the file names, file modification dates, file permission and/or any other information associated with the files on the device are secured.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Marion’s system with Panch’s system, with a motivation to verify the integrity of a file (at a time after generation of the aggregate authentication value), authentication values for each of the encrypted data blocks in a file are generated. A reference aggregate authentication value is determined based on the generated authentication values, the set of initialization vectors, and/or other information. The reference aggregate authentication value is compared to the aggregate authentication value stored in the header block. This is to determine if the file has been altered or not. [Marion, col. 8 lines 24 – 44]

Claim 4 - 6 and 15 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160373421 A1 to Panchapakesan et al., (hereafter, "Panch") in view of US 9703981 B1 to Marion in further view of US 20040049515 A1 to Haff et al., (hereafter, “Haff”) in further view of US 20050022122 A1 to Barrus et al., (hereafter, “Barrus”). 
As per claim 4, modified Panch teaches the method according to claim 1, but modified Panch does not teach wherein the controlling comprises deriving the different encryption keys for different levels of access. 
However, Barrus does teach wherein the controlling comprises deriving the different encryption keys for different levels of access. [Barrus, para. 125 discloses physical keys can be printed or otherwise generated, wherein each physical key contains a collection identifier that identifies an access level. Different physical keys can provide different access levels for the same collection or document. The physical key can permit encryption of newly added documents without permitting decryption or reading of the document 104 or collection]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Barrus’s system into modified Panch’s system, with a motivation to maintain a mapping between collection identifiers and collection locations and indicate the access permission level for each collection identifier. [Barrus, para.124]

Regarding claim 5, modified Panch teaches the method according to claim 4, but modified Panch does not teach wherein the different levels of access comprise no access, listing path names of a single directory, and listing path names of an entire directory and its children.
However, Barrus does teach wherein the different levels of access comprise no access, listing path names of a single directory, and listing path names of an entire directory and its children. [Barrus, para. 135 discloses -access- file 1101 can specify access levels for an entire collection, or for subcollections, or for individual files or regions within a collection. In general, an access level associated with a more specific DRI takes precedence over an access level associated with a less specific DRI. For example, if a "read" access level is specified for a collection DRI, and an "edit/delete" access level is specified for a DRI of an individual file within that collection, the "edit/delete" access level takes precedence, so the user can edit or delete the file. Similarly, if no access level is specified for a collection, but "read" access is specified for a region within the collection, the user can read documents within that region. However, if the "filter" attribute is set, the access level for a subcollection or individual item may be limited by the access level for the containing collection. Para. 70 discloses the DRI for a collection may point to a directory that contains the collection of documents as well as information used to build the collection overview and some additional metadata. Para. 122 discloses a collection identifier (such as a DRI) specifies a level of access, for example by providing a particular path to a collection 105 that implicitly includes the access specification. Para. 129 discloses several collection identifiers, or DRIs, can point to the same subdirectory. As shown in FIG. 6, three unique collection identifiers point to the same subdirectory. -access- file specifies access levels corresponding to identifiers. Directory contains various files accessible according to the specified access levels.]
Therefore it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Barrus’s system into modified Panch’s system, with a motivation to filter the specified access rights down into subcollections and other items contained within the collection. [Barrus, para. 133]

Regarding claim 6, modified Panch teaches the method according to claim 4, but modified Panch does not teach wherein the different levels of access comprise no access, access to parts of a single file, access to the whole of a single file, access to all files of a single directory, and access to all files of a directory and all its child directories.
However, Barrus does teach wherein the different levels of access comprise no access, access to parts of a single file, access to the whole of a single file, access to all files of a single directory, and access to all files of a directory and all its child directories. [Barrus, para. 135 discloses -access- file can specify access levels for an entire collection, or for subcollections, or for individual files or regions within a collection. In general, an access level associated with a more specific DRI takes precedence over an access level associated with a less specific DRI. For example, if a "read" access level is specified for a collection DRI, and an "edit/delete" access level is specified for a DRI of an individual file within that collection, the "edit/delete" access level takes precedence, so the user can edit or delete the file. Similarly, if no access level is specified for a collection, but "read" access is specified for a region within the collection, the user can read documents within that region. However, if the "filter" attribute is set, the access level for a subcollection or individual item may be limited by the access level for the containing collection. Para. 70 discloses the DRI for a collection may point to a directory that contains the collection of documents as well as information used to build the collection overview and some additional metadata. Para. 122 discloses a collection identifier (such as a DRI) specifies a level of access, for example by providing a particular path to a collection 105 that implicitly includes the access specification. Para. 129 discloses several collection identifiers, or DRIs, can point to the same subdirectory. As shown in FIG. 6, three unique collection identifiers point to the same subdirectory. -access- file specifies access levels corresponding to identifiers. Directory contains various files accessible according to the specified access levels. Para. 128 discloses server only transmits or communicates that portion of the -access- file that is relevant or needed for a particular access request. Server provides an API allowing authorized individuals to selectively edit the -access- file or portions thereof]
Therefore it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Barrus’s system into modified Panch’s system, with a motivation to filter the specified access rights down into subcollections and other items contained within the collection. [Barrus, para. 133]

Regarding claim 15, modified Panch teaches The system according to claim 12, but modified Panch does not teach wherein the software encryption layer is adapted to derive the different encryption keys for different levels of access.
However, Barrus does teach wherein the software encryption layer is adapted to derive the different encryption keys for different levels of access. [Barrus, para. 125 discloses physical keys can be printed or otherwise generated, wherein each physical key contains a collection identifier that identifies an access level. Different physical keys can provide different access levels for the same collection or document. The physical key can permit encryption of newly added documents without permitting decryption or reading of the document 104 or collection]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Barrus’s system into modified Panch’s system, with a motivation to maintain a mapping between collection identifiers and collection locations and indicate the access permission level for each collection identifier. [Barrus, 124]

Regarding claim 16, modified Panch teaches the system according to claim 15, but modified Panch does not teach wherein the different levels of access comprise no access, single directory access, and single directory plus child directory access.
However, Barrus does teach wherein the different levels of access comprise no access, single directory access, and single directory plus child directory access. [Barrus, para. 135 discloses -access- file can specify access levels for an entire collection, or for subcollections, or for individual files or regions within a collection. In general, an access level associated with a more specific DRI takes precedence over an access level associated with a less specific DRI. For example, if a "read" access level is specified for a collection DRI, and an "edit/delete" access level is specified for a DRI of an individual file within that collection, the "edit/delete" access level takes precedence, so the user can edit or delete the file. Similarly, if no access level is specified for a collection, but "read" access is specified for a region within the collection, the user can read documents within that region. However, if the "filter" attribute is set, the access level for a subcollection or individual item may be limited by the access level for the containing collection. Para. 70 discloses the DRI for a collection may point to a directory that contains the collection of documents as well as information used to build the collection overview and some additional metadata. Para. 122 discloses a collection identifier (such as a DRI) specifies a level of access, for example by providing a particular path to a collection 105 that implicitly includes the access specification. Para. 129 discloses several collection identifiers, or DRIs, can point to the same subdirectory. As shown in FIG. 6, three unique collection identifiers point to the same subdirectory. -access- file specifies access levels corresponding to identifiers. Directory contains various files accessible according to the specified access levels.]
Therefore it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Barrus’s system into modified Panch’s system, with a motivation to filter the specified access rights down into subcollections and other items contained within the collection. [Barrus, para. 133]

Regarding claim 17, modified Panch teaches the system according to claim 15, but modified Panch does not teach wherein the different levels of access comprise no access, access to parts of a single file, access to the whole of a single file, access to all files of a single directory, and access to all files of a directory and all its child directories.
However, Barrus does teach wherein the different levels of access comprise no access, access to parts of a single file, access to the whole of a single file, access to all files of a single directory, and access to all files of a directory and all its child directories [Barrus, para. 135 discloses -access- file can specify access levels for an entire collection, or for subcollections, or for individual files or regions within a collection. In general, an access level associated with a more specific DRI takes precedence over an access level associated with a less specific DRI. For example, if a "read" access level is specified for a collection DRI, and an "edit/delete" access level is specified for a DRI of an individual file within that collection, the "edit/delete" access level takes precedence, so the user can edit or delete the file. Similarly, if no access level is specified for a collection, but "read" access is specified for a region within the collection, the user can read documents within that region. However, if the "filter" attribute is set, the access level for a subcollection or individual item may be limited by the access level for the containing collection. Para. 70 discloses the DRI for a collection 105 may point to a directory that contains the collection of documents as well as information used to build the collection overview and some additional metadata. Para. 122 discloses a collection identifier (such as a DRI) specifies a level of access, for example by providing a particular path to a collection that implicitly includes the access specification. Para. 129 discloses several collection identifiers, or DRIs, can point to the same subdirectory. As shown in FIG. 6, three unique collection identifiers point to the same subdirectory. -access- file specifies access levels corresponding to identifiers. Directory contains various files accessible according to the specified access levels. Para. 128 discloses server only transmits or communicates that portion of the -access- file that is relevant or needed for a particular access request. Server provides an API allowing authorized individuals to selectively edit the -access- file or portions thereof]
Therefore it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Barrus’s system into modified Panch’s system, with a motivation to filter the specified access rights down into subcollections and other items contained within the collection. [Barrus, para. 133]

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160373421 A1 to Panchapakesan et al., (hereafter, "Panch") in view of US 9703981 B1 to Marion in further view of US 20040049515 A1 to Haff et al., (hereafter, “Haff”) in further view of US 20110055585 A1 to Lee. 
Regarding claim 8, modified Panch teaches the method according to claim 7, but modified Panch does not teach further comprising utilizing symmetric encryption algorithms which are resistant to an attack from at least one quantum computing device.
However, Lee does teach further comprising utilizing symmetric encryption algorithms which are resistant to an attack from at least one quantum computing device. [Lee, para. 106 discloses stronger symmetric ciphers with larger symmetric key sizes like 80-bit 2TDES, 112-bit 3TDES, as well as 128-, 192-, and 256-bit AES (developed from Rijndael cipher) are introduced to replace the DES. The NIST (National Institute of Standards and Technology), USA, proposes different protection periods for security through years 2010, 2030, and beyond 2030, for 80, 112, and 128 bits, respectively. ECRYPT of European Union (EU) proposes in its technical reports that 80-, 96-, 112-, 128-, and 256-bit security have protection periods of 4 years through year 2010, 10, 20, 30 years, and foreseeable future to be against quantum computer attack, respectively.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lee’s system with modified Panch’s system, with a motivation to realize higher security levels of symmetric ciphers like AES-192 and AES-256. And to observe that the current highest security level of symmetric cipher at 256 bits can be practically realized and achieved using big memorizable 256-bit secret. [Lee, para. 107] 

Regarding claim 19, modified Panch teaches the system according to claim 18, but modified Panch does not wherein the software encryption layer is adapted to utilisation of symmetric encryption algorithms that are resistant to an attack from at least one quantum computing device.
However, Lee does teach further wherein the software encryption layer is adapted to utilisation of symmetric encryption algorithms that are resistant to an attack from at least one quantum computing device. [Lee, para. 106 discloses stronger symmetric ciphers with larger symmetric key sizes like 80-bit 2TDES, 112-bit 3TDES, as well as 128-, 192-, and 256-bit AES (developed from Rijndael cipher) are introduced to replace the DES. The NIST (National Institute of Standards and Technology), USA, proposes different protection periods for security through years 2010, 2030, and beyond 2030, for 80, 112, and 128 bits, respectively. ECRYPT of European Union (EU) proposes in its technical reports that 80-, 96-, 112-, 128-, and 256-bit security have protection periods of 4 years through year 2010, 10, 20, 30 years, and foreseeable future to be against quantum computer attack, respectively.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lee’s system with modified Panch’s system, with a motivation to realize higher security levels of symmetric ciphers like AES-192 and AES-256. And to observe that the current highest security level of symmetric cipher at 256 bits can be practically realized and achieved using big memorizable 256-bit secret. [Lee, para. 107] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434